Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a drug delivery device comprising an adjustment member is located at least partially between a piston rod and a proximal face of a piston, the  wherein one of the piston rod and the adjustment member comprises a first contour system comprising a plurality of axially facing steps, wherein the other of the piston rod and the adjustment member comprises at least one radially disposed protrusion; wherein each of said plurality of axially facing steps defines a bottom surface of a respective axially extending channel, and wherein the axially extending channels are formed as individual separate channels separated by rib geometries such that once a protrusion has been axially inserted and received by a selected channel so that the protrusion engages the bottom surface and the protrusion cannot be moved into a neighbouring channel in combination with the other limitations of the independent claim. 
The closet prior art of record is Helmer et al. (US 2011/0245780) and Fayyaz et al. (US 2012/0041366). Helmer discloses a drug delivery device (151) comprising: a piston (155) and a piston rod (200), wherein the piston rod connects to an adjustment member (202) located at least partially between the piston rod and a proximal face of the piston (Figure 3; [0093]), wherein the piston rod comprises a first contour system comprising a plurality of axially facing steps (214, 224) being circumferentially disposed and arranged axially offset from one another (Figures 2 and 4), wherein the adjustment member comprises at least one radially disposed protrusion (205, 218); wherein each said plurality of axially facing steps defines a bottom surface of a respective axially extending channel (Figure 4). However, Helmer fails to explicitly disclose that the axially extending channels are formed as individual separate channels separated by rib geometries such that once a protrusion has been axially inserted and received by a selected channel so that the protrusion engages the bottom surface and the protrusion cannot be moved into a neighbouring channel. The axially extending channels of Helmer are formed as a continuous helical thread, and the protrusion can move through the channels as the adjustment member is threaded onto the piston rod. Fayyaz discloses a drug delivery device (10) comprising an adjustment member (40) located between a piston rod (42) and a piston (26) wherein the piston rod comprises a first contour system comprising a plurality of axially facing steps (72) being circumferentially disposed and arranged axially offset from one another (Figure 6), wherein the adjustment member comprises at least one radially disposed protrusion (74). However, Fayyaz fails to explicitly disclose that the axially facing steps (72) each define a bottom surface of a respective axially extending channel. A modification to the piston rod and adjustment member as disclosed by Helmer or Fayyaz to include all of the limitations as claimed would require altering the way the drug delivery devices of Helmer and Fayyaz were designed to function, and there is not motivation to suggest such modifications. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783